STONE, J.
¥e think the act “to protect the planters of this State from imposition in the sale of fertilizers ” — Pamph. Acts 1870-1, page 68 — reposed in the inspector and sub-inspectors a duty and trust, which required them personally to inspect, and to have the stamp or brand affixed to the packages under their immediate supervision. Less than this could furnish no protection to the planter, and might lead to the grossest abuse. Under this rule, the alleged inspections brought to view in this case, amounted to nothing; and we must deal with the questions as if no inspection had - been attempted.
In the case of Woods & Co. v. Armstrong, 54 Ala. 150, we considered the effect of the repeal of the statute above referred to, on contracts made during its existence, and violative of its provisions. We held that the repeal did; not validate contracts which that statute rendered invalid.. In this we but followed a rule which had been previously declared in this State.—See Mays v. Williams, 27 Ala. 270; followed in Stanley v. Nelson, 28 Ala. 518; see, also, Sedg. Stat. & Cons. Law, 2d ed. 112, referring to Jaques v. Witby, 1 H. Bl. 65, and Roby v. West, 4 N. H. 285.
The rule declared above seems to us to result so naturally from principle, that we decline to depart from it.
There is no error in the record, and the judgment of the - Circuit Court is affirmed.